Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance

Restriction/Election
Applicant’s election without traverse of Invention I, Figures 4A-C, 5 and 7, claims 1-12, 16 and 18, in the reply filed on 10/1/2020 is acknowledged.
Claims 13-15, 17 and 19 are cancelled.

Response to Arguments
Applicant’s arguments, see Remark, filed 1/31/2021, with respect to Arima (US 2018/0008224) in view of Miyachi (US 2016/0287202) have been fully considered and are persuasive.  The 35 USC 103 rejections has been withdrawn. 
Applicant’s remark – (page 10) Applicant remark that Arima’s dose index differs in kind from area dose obtained by claimed obtaining unit. Further the deficiency is not addressed by Miyachi cited as showing correction processing perform on a long-term image so that so that the artifact becomes indistictive. As to that. Applicant’s detailed review indicates Arima determines the dose index by multiplying a dose converted from the pixel values of any region of interest in the radiographic image by a constant. Thai is to say, Arima A dose index can be calculated using any pixel in the radiographic image. In contrast, the area dose required by the present invention is the sum of the doses irradiated to a certain area. Therefore, in order to accurately obtain the area dose, the pending claims determine the area excluding the overlapping portion 
Examiner’s response – Arima teaches in 0054 regarding dose index, where dose is set on a target region, where the target region is calculated from pixel values in the target region. Examiner respectfully disagree from the applicant’s remark that the dose is calculated from any pixel from the detail of 0054 which teaches the use of target region or target pixel region only.. 
However, the applicant is correct on how the area dose is calculated, where the Arima teaches the dose is calculated by multiplies while the dose area is calculated by sum of doses in a certain area. Such method of calculation is different and thus the applicant is correct there is a different between dose index and area dose. Examiner withdraw rejection.

Applicant’s remark – (page 11)  Arima does not require the correction process for reducing the artifacts described in Miyachi, and so does not suggest determining an analyzing target region (e,g,, a region to be analyzed) from which an overlapping portion caused by the arrangement of the plurality of radiation detecting apparatuses has been excluded.
Examiner’s response – Upon a review between the cited prior art and the claimed language Examiner withdrawn the rejection. 
Miyachi teaches in 0025 and 0034 where the overlap is corrected and reduced, but such definition is different from what is claimed which is “eliminated.” Paragraph 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s remarks to claims 1, 16 and 18, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: determining a region to be analyzed so as to eliminate an overlap in an overlapping portion arising from a spatial placement of the plurality of radiation detecting apparatuses; and obtaining an area dose for the composite image by obtaining an area dose for the determined region to be analyzed.
The closest prior art found Arima (US 2018/0008224) teaches composition of radiographic images with calculating dose index. Miyachi (US 2016/0287202) teaches combine a plurality of radiographic images to generate a stitched image with includes a correction image data to correct an area of the stitched image.
However, both Arima (US 2018/0008224) and Miyachi (US 2016/0287202) fail to teach determining a region to be analyzed so as to eliminate an overlap in an overlapping portion arising from a spatial placement of the plurality of radiation detecting apparatuses; and obtaining an area dose for the composite image by 
Claims 1-10, 16 and 18 are allow and renumber as claims 1-12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sasada (US 6,563,943) teaches Connection processing method for radiation images. Figure 1
Yamamoto et al (US 6,748,049) teaches X-ray camera
Halsmer et al (US 2004/0247081) teaches Methods and apparatus for multiple image acquisition on a digital detector. Figure 6A
Warp et al (US 2005/0129298) teaches Image pasting system using a digital detector. Figure 3a and 7
Kreang-Arekul et al (US 2005/0213849) teaches Methods and systems for intensity matching of a plurality of radiographic images. 
Minnigh et al (US 2011/0064193) teaches LONG LENGTH MULTIPLE DETECTOR IMAGING APPARATUS AND METHOD. Figure 2
ISHIKAWA et al (US 2014/029420) teaches X-RAY DIAGNOSTIC APPARATUS AND METHOD FOR CONTROLLING THE SAME
EXELMANS et al (US 2017/0143286) teaches METHOD FOR CONTROLLING MULTIPLE WIRELESS SELF-TRIGGERING RADIOGRAPHIC IMAGE SENSORS IN A SINGLE EXPOSURE. Figures 2a-c and 0028
Arima (US 2018/0008224) teaches RADIOGRAPHING SYSTEM, DOSE INDEX MANAGEMENT METHOD, AND STORAGE MEDIUM. Figure 4 and 0054, 0100




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663